Court of Claims jurisdiction/ tort claim. — Plaintiff, a seaman employed by the United States Government aboard a Maritime Administration vessel, claims damages for injuries allegedly caused by the operation of a United States Army Truck and subsequent medical treatment at an Army dispensary. This case came before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claim sounds in tort and is therefore not within the jurisdiction of this court. (See 28 U.S.C. ,§ 1491; Anggelis v. United States, ante at 1094; Clark v. United States, 198 Ct. Cl. 593, 461 F. 2d 781 (1972), cert. denied, 409 U.S. 1028; and Bird & Sons v. United States 190 Ct. Cl. 426, 420 F. 2d 1051 (1970). On October 19, 1973, by order, the court granted defendant’s motion and dismissed the petion.